DAUKSCH, J.
This is an appeal from a conviction for possession of a firearm by a convicted felon.
Appellant says there is insufficient evidence to convict him. He says that because the gun was found under the leg of the person in the driver’s seat of the car and that he was in the passenger’s seat that he did not have possession of it.
The deputy sheriff and his passenger testified that when the deputy ordered the car to stop appellant was driving and the occupants switched seats just after the car stopped. A recording taken of the occupants, appellant and his woman-friend, while they were in the back seat of the patrol car revealed appellant saying “That’s my gun there. That’s my gun there; ain’t it.” It was up to the jury to decided the truth of those inculpatory statements and the true facts as revealed at trial. The evidence was sufficient to support the verdict.
AFFIRMED.
W. SHARP and GOSHORN, JJ., concur.